In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-057 CR

____________________


ANDREW JASON VASQUEZ, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 91364




MEMORANDUM OPINION

	Pursuant to a plea bargain, appellant Andrew Jason Vasquez pled guilty to evading
arrest or detention by using a vehicle.  On November 29, 2004, the trial court found the
evidence sufficient to find Vasquez guilty, but deferred further proceedings, placed Vasquez
on community supervision for five years, and assessed a fine of $1,000.  On November 16,
2006, the State filed a motion to revoke Vasquez's unadjudicated community supervision.
Vasquez pled "true" to one violation of the conditions of his community supervision.  The
trial court found that Vasquez violated the conditions of his community supervision, found
Vasquez guilty of evading arrest or detention by using a vehicle, and assessed punishment
at two years of confinement in a state jail facility.
	Vasquez's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On May 10, 2007, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)

	AFFIRMED.


  
								 STEVE McKEITHEN
								        Chief Justice
Submitted on August 21, 2007
Opinion Delivered September 5, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.